Citation Nr: 0612210	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for herniated nucleus 
pulposus and degenerative changes of the lumbar spine as 
secondary to residuals of a fracture of the right femur 
requiring a total right hip replacement. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the right femur requiring a total right hip 
replacement, currently rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
September 1964.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  

In March 2006, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Board 
Member was located in Washington, D.C., and the veteran was 
located at the RO. 

The issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for herniated nucleus pulposus and degenerative 
changes of the lumbar spine as secondary to residuals of a 
fracture of the right femur requiring a total right hip 
replacement requires additional development, and will be 
addressed in the REMAND portion of the decision below.    


FINDINGS OF FACT

1.  Residuals of a fractured right femur do not result in 
moderately severe residuals of weakness, pain or limitation 
of motion. 

2.  Flexion of the right thigh is not limited to 10 degrees 
and a fracture of the surgical neck of the femur with a false 
joint is not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right femur requiring a total 
right hip replacement are not met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, Diagnostic Codes (DCs) 5054, 5252, 5255 
(2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the 
letters informing him of the VCAA in June 2001 and June 2003.  
By these letters, the originating agency essentially asked 
the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice with respect to the issue 
adjudicated below required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim adjudicated herein has been obtained, and the veteran 
has been afforded appropriate VA examinations.  The veteran 
testified that all of the relevant treatment has been provide 
by VA, and the record before the Board contains voluminous VA 
medical records, to include VA outpatient treatment records 
dated as recently as February 2006.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim, and the veteran stated in June 2003 correspondence 
that "[a]ll evidence has been submitted."  The Board is 
also unaware of any pertinent evidence that needs to be 
obtained.   Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim adjudicate 
below. 

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of the indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's increased 
rating claim below, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue adjudicated 
below.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Full motion of the hip includes 125 degrees of flexion and 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II.  Residuals 
of a total hip replacement with prosthesis are rated as 100 
percent disabling for the year following the implantation of 
the prosthesis.  38 C.F.R. § 4.71a, DC 5054.  Thereafter, the 
minimum rating for assignment is 30 percent, with a 50 
perecent rating requiring moderately severe residuals of 
weakness, pain or limitation of motion.  Id.  Flexion of the 
thigh limited to 10 degrees warrant a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5252. 

Malunion of the femur with marked knee or hip disability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 
5255.  A rating in excess of 30 percent for impairment of the 
femur requires a fracture of the surgical neck with a false 
joint.  Id.

With the above criteria in mind, the facts will be briefly 
summarized.  During service in April 1964, the veteran was 
involved in an automobile accident which in part resulted in 
a dislocation and closed fracture of the femoral head of the 
right hip.  A VA examination conducted shortly after service 
in December 1964 showed the right hip to be completely normal 
except for a limitation of hip flexion to 100 degrees.  
Thereafter, a February 1965 rating decision granted service 
connection for "mild" limitation of motion of the right 
femur, residual of fracture.  A noncompensable rating was 
assigned.  This noncompensable rating was continued until 
1979, at which time it was increased to 10 percent on the 
basis of a VA examination finding that adduction of the right 
hip was limited to 5 degrees.  

In April 1990, the veteran underwent a total right hip 
replacement.  A 100 percent was assigned effective from April 
1990 under DC 5054.  Following the expiration of this 100 
percent rating, a 30 percent rating was assigned effective 
from July 1991.  Thereafter, the veteran was admitted to a VA 
medical facility in June 1999 due to increasing pain in his 
right hip.  Revision of the total hip prosthesis was 
accomplished, and the veteran was afforded a temporary 100 
percent rating for convalescence under 38 C.F.R. § 4.30 from 
June 1999.  Following the expiration of this rating, the 
disability was rated as 30 percent under DCs 5255-5054, and 
this rating has been confirmed until the present time.  

Addressing some of the more recent clinical evidence, reports 
from a November VA 2000 examination showed the veteran 
complaining about pain, weakness, stiffness and a minimal 
amount of swelling in the right hip.  He denied any 
instability or recent dislocations but said there were 
occasional bouts of fatigueability.  The examination revealed 
extension of the right hip to 180 degrees, passive flexion to 
120 degrees and flexion to 130 degrees with the examiner's 
assistance, and abduction to 30 degrees and adduction to 15 
degrees, with 5 degrees added to each with the assistance of 
the examiner.  There was no point tenderness and the motor 
strength in the right lower extremity was good.  Gait was 
acceptable and the veteran was able to come to heel strike 
without difficulty.  After the examination, the physician 
opined that the veteran appeared to be doing well with his 
second hip replacement, and that the veteran's hip disability 
would not limit work of a sedentary nature.  

In June 2001, the veteran was afforded another VA 
examination, at which time he complained about pain in his 
right hip when mowing the lawn and with weight bearing.  He 
described the pain as radiating from the right hip to the mid 
anterior thigh, posterior thigh and knee.  He described the 
pain as being moderate when climbing or descending stairs.  
Right hip flexion was to 90 degrees, abduction to 30 degrees, 
extension to 20 degrees, external rotation to 40 degrees and 
internal rotation to 10 degrees.  The examiner stated that 
the right hip may have additional limitation of motion due to 
pain on use, but that there was no excess fatigueability, 
weakened movement or incoordination of the joint.  

At a June 2004 VA examination, the veteran complained about 
pain, localized on the joint and the mid thigh, in his right 
hip when he walks or stands.  He said he took Naprosyn and 
Darvon to alleviate pain and that the hip pain flared up 
during rainy weather.  Motion in the right hip was to 60 
degrees of active and 90 degrees of passive flexion; 
extension was to 30 degrees; abduction to 30 degrees; 
external rotation to 40 degrees and internal rotation to 0 
degrees.  This was the most recent VA examination of the 
veteran's right hip, and the most recent VA outpatient 
treatment reports of record include a February 2006 record 
reflecting complaints of right hip pain.  

Applying the potentially applicable diagnostic codes to the 
clinical evidence summarized above, while these reports 
reflect complaints of pain and some limitation of motion in 
the right hip, there is no objective evidence of such 
significant weakness or limitation of motion as to represent 
"moderately severe" disability so as to warrant a 50 
percent rating under DC 5054.  As support for this 
determination, attention is directed to the conclusion by the 
VA physician who examined the veteran in November 2000 that 
the veteran was doing well after his second hip replacement.  
This examination also revealed no point tenderness and good 
motor strength in the right lower extremity.  Review of the 
evidence otherwise does not reveal a level of disability in 
the right hip that suggests "moderately severe" disability 
to as to warrant a 50 percent rating under DC 5054.  

As the above clinical evidence shows flexion in the right hip 
was, at worst, 60 degrees, a 40 percent rating under DC 5252 
is not warranted, as flexion would have to be limited to 10 
degrees to warrant a 40 percent rating under this diagnostic 
code.  Increased compensation is also not warranted under the 
provisions of 8 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  To this end, the examiner following the 
June 2001 VA examination stated that the right hip may have 
additional limitation of motion due to pain on use, but a 
review of the evidence does not reflect any objective or 
quantifiable evidence of increased limitation of motion in 
the right hip during flareups of pain which would warrant 
increased compensation for the right hip.  Moreover, this 
examiner also stated that there was no excess fatigueability, 
weakened movement or incoordination of the hip joint.  
Finally, as the clinical evidence above does not show that 
the service-connected disability includes a fracture of the 
surgical neck of the femur with a false joint, a rating in 
excess of 30 percent under DC 5255 cannot be assigned.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right hip disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.
 
The veteran asserts, including in sworn testimony before the 
undersigned, a much more debilitating condition due to his 
right hip disorder than was demonstrated by the evidence 
cited above, and the Board fully respects the veteran's 
sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the right femur requiring a total right hip 
replacement is denied.  


REMAND

The veteran filed a claim in April 2001 in which he asserted 
that service connection for a low back disability is 
warranted as secondary to residuals of a fractured of the 
right femur requiring a total right hip replacement.  This 
claim was previously denied the Board in an April 1981 
decision, and the RO determined that new and material 
evidence had been received to reopen this claim in a March 
2005 supplemental statement of the case.  Notwithstanding 
this fact, the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted, regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In light of recent precedent from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), the issue of whether the 
veteran has submitted new and material evidence to reopen the 
secondary service connection claim is not yet ripe for review 
by the Board.  To this end, in March 31, 2006, the Court 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181, which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006). 
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim, (i.e., describes 
what new and material evidence is under 
the standard in effect prior to the 
regulatory changes made effective on 
after August 29, 2001); and (2) notifies 
the veteran of what specific evidence 
would be required to substantiate the 
element or elements needed to grant the 
veteran's secondary service connection 
claim (i.e., medical evidence showing an 
etiologic relationship, to include by way 
of aggravation, between a current lumbar 
spine disability and the service-
connected right hip disability.)  This 
notice is outlined by the Court in Kent  
v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006). 

2.  Following the completion of the 
development requested above, the claim 
that has been remanded should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran, he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the issue 
that has been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


